Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of protecting a smart electrical socket including a timer comprising an interrupt status register, a control unit comprising a processor, and a temperature sensor, wherein the processor includes logic to operate the temperature sensor.
II. Claims 6-11, drawn to a smart electrical socket comprising an energy unit, and the energy unit comprises a temperature sensor, and the energy unit includes logic to control the temperature sensor.
III. Claims 12-17, drawn to a method of operating a system of smart electrical socket including a timer comprising an interrupt status register, a control unit comprising a processor, and a temperature sensor, and measuring voltage drop in the power line caused by the removal of the electrical connection to the load by the output relay to calculate power lines resistance.
The inventions are independent or distinct, each from the other because:
Method of Invention III requires measuring voltage drop in the power line caused by the removal of the electrical connection to the load by the output relay to calculate power lines resistance, that is not required by the method of protecting a smart electrical socket of Invention I and a smart electrical socket of Invention II; Smart electrical socket 
Inventions II and I and Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of protecting a smart electrical socket of Invention I and method of operating a system of smart electrical socket of Invention III can be practiced with a smart electrical socket other than the one of Invention II requiring an energy unit comprises a temperature sensor, and the energy unit includes logic to control the temperature sensor, and the smart electrical socket of Invention II as claimed can be used in a materially different process of using that product.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/30/2021